Citation Nr: 1203818	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-26 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals, right wrist fracture (claimed as rheumatoid arthritis).

2.  Entitlement to an initial rating in excess of 10 percent for residuals, left wrist fracture (claimed as rheumatoid arthritis).

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Larry Famaha, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, A.L., L.C.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in part, granted service connection for residuals, right and left wrist fractures (claimed as rheumatoid arthritis) at a 10 disability rating, effective April 16, 2008 and denied service connection for a chronic lumbar strain.  

In August 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge (VLJ), a transcript of which has been associated with the claims folder.

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals, right wrist fracture (claimed as rheumatoid arthritis) disability results in pain, stiffness, and limitation of motion in the wrist without ankylosis.

2.  The Veteran's service-connected residuals, left wrist fracture (claimed as rheumatoid arthritis) disability results in pain, stiffness, and limitation of motion in the wrist without ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for residuals, right wrist fracture (claimed as rheumatoid arthritis)  have not been met or approximated.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5204, 5214, 5215 (2011).

2.  The criteria for an initial rating in excess of 10 percent for residuals, left wrist fracture (claimed as rheumatoid arthritis)  have not been met or approximated.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5204, 5214, 5215 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a May 2008 letter, prior to the date of the issuance of the appealed August 2008 rating decision.  The May 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's July 2008 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf, and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

As the Veteran's claims for an initial rating in excess of 10 percent for his right wrist and left wrist disabilities have identical factual backgrounds and analysis, they will be addressed together.
Service connection for the Veteran's residual, right and left wrist fractures (claimed as rheumatoid arthritis) was granted under Diagnostic Codes 5215-5024.  Initial disability ratings of 10 percent were assigned effective April 16, 2008. 
Under Diagnostic Code 5024, tenosynovitis shall be rated based on limitation of motion of the affected part, as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2011). 

Diagnostic Code 5215 contemplates disability ratings that are based upon loss of motion of the wrist.  Under this criteria, a maximum schedular disability rating of 10 percent is awarded where a wrist disability, in either the major or minor hand, is manifested by dorsiflexion to less than 15 degrees or by palmar flexion that is limited in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).

Diagnostic Code 5214 also provides rating criteria for wrist disabilities, but contemplates only wrist disabilities that are productive of ankylosis of the wrist joint.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is assigned a 20 percent disability rating for the minor arm and a 30 percent disability rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).

However, as discussed below, the evidence in this case does not establish the presence of ankylosis in the Veteran's right or left wrist.  Hence, Diagnostic Code 5214 is not applicable in rating the Veteran's right and left wrist disabilities. 

For VA purposes, full range of motion of the wrist includes dorsiflexion to 70 degrees, palmar flexion to 80 degrees, wrist ulnar deviation to 45 degrees, and wrist radial deviation to 20 degrees.  38 C.F.R. § 4.71a, Plate I.

The Veteran underwent a VA examination in July 2008.  It was noted that he fractured both of his wrists in a fall in 1989.  There were no constitutional signs of arthritis and no incapacitating episodes of arthritis.  There was no deformity, giving way or stability.  He had pain and stiffness of both wrists.  There was no weakness or episodes of dislocation or sublaxation.  There was no effusion and no flare ups of joint disease.  

For his right wrist, the Veteran produced ulnar deviation to 45 degrees, radial deviation to 25 degrees, dorsiflexion to 70 degrees and palmar flexion to 74 degrees.  

For his left wrist, the Veteran produced ulnar deviation to 45 degrees, radial deviation to 25 degrees, dorsiflexion to 70 degrees and palmar flexion to 60 degrees.  

There was no additional loss of range of motion on repetitive use.  There was no loss of a bone or part of a bone.  There was no inflammatory arthritis and no joint ankylosis.  The diagnosis was residuals bilateral wrist trapezium fractures.  The Veteran experienced problems with lifting and carrying as well as pain.  

As shown at his VA examination, the Veteran has been able to produce essentially full motion of his right and left wrist even after repetition of motion.  Regardless, as noted above, the Veteran is in receipt of the highest schedular rating for limitation of motion.  A higher rating requires ankylosis.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

While the Veteran experiences pain and stiffness in his bilateral wrists, he has always been found to have some motion in the wrists.  Ankylosis or immobility has not been documented.  The July 2008 VA examination specifically stated that there is no ankylosis.  Therefore, a disability rating higher than 10 percent cannot be granted pursuant to Diagnostic Code 5214 or 5215.

The Board notes that for disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2004), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, these provisions are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Thus, for all the foregoing reasons, the Board finds that an initial rating in excess of 10 percent for residual, right and left wrist fractures (claimed as rheumatoid arthritis) is not warranted.

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's residuals, right and left wrist fractures (claimed as rheumatoid arthritis) is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER

Entitlement to an initial rating in excess of 10 percent for residual, right wrist fracture (claimed as rheumatoid arthritis) is denied.

Entitlement to an initial rating in excess of 10 percent for residual, left wrist fracture (claimed as rheumatoid arthritis) is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In this instance, the Veteran has a current diagnosis of a chronic lumbar back strain.

The Veteran's service treatment records demonstrate that he injured his back on multiple occasions.  Specifically, in February 1990, the Veteran fell on ice and injured his back.  In March 1990, the Veteran presented with complaints of back pain after moving furniture.  He reported that he injured his back before and it had never fully recovered.

The Veteran underwent a VA examination in July 2008.  The examiner determined that the Veteran's current chronic low back strain was less likely as not caused by or the result of service.  The examiner noted that there was no documentation of an ongoing back condition from his acute sprain in 1990 and there was evidence of a post-service injury in 1996.  The examiner also noted that the Veteran had spondylolisthesis that was present before, during and after service and did not contribute to any disability.

However, the Board notes that while the examiner noted that the Veteran had spondylolisthesis which was present before service, the Veteran's entrance examination was completely negative for a back disability to include spondylolisthesis.  Additionally, a February 1990 x-ray of the lumbosacral spine did not reveal any evidence of spondylolisthesis.  The examiner did not address or give rationale for his notation that the Veteran had spondylolisthesis which was present before service.

As the July 2008 medical opinion regarding the Veteran's chronic low back strain was based upon the inaccurate finding that the Veteran had spondylolisthesis prior to his service, the examination failed to provide adequate information necessary to resolve the issue.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461(1993).  Thus, the Boards finds that an additional VA medical opinion is required in order to determine whether the Veteran had a current back disability related to service.  It is determined that a current medical examination is necessary for a fully informed evaluation of the claim on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any current low back disability.  The claims folders should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether the Veteran has a current low back disability and if so, whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for any opinion expressed must be provided.  

Additionally, based on the July 2008 VA examiner's opinion which was provided without rationale, the examiner should specifically address: (a) whether any low back disorder clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder clearly and unmistakably did not increase in severity in service beyond the natural progress of the condition (representing a permanent worsening of such disorder).  It is requested that all medical reasoning used in entering the requested opinion be provided in detail.
  
3.  Following the completion of any additional development deemed to be required, re-adjudicate the claim.  If any of the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


